MITCHELL, J. pro tempore,
concurring in part, dissenting in part.
I concur with the majority opinion in every respect except its treatment of husband’s initial contribution of $192,000 to the acquisition of the Corvallis residence. I agree that husband rebutted the presumption of equal contribution as to that asset, but I cannot conclude that those funds were integrated into the common financial affairs through commingling such that a just and proper distribution requires that wife be awarded half. Therefore, I respectfully dissent.
*73Where a party rebuts the presumption of equal contribution, that party “presumptively is entitled to receive [that asset] separate from the property division unless other considerations require a different result.” Kunze and Kunze, 337 Or 122, 145, 92 P3d 100 (2004) (emphasis added). If a party seeks to bring the asset into the property division because of commingling, “the court’s inquiry properly focuses upon whether a spouse demonstrated an intent to retain that spouse’s separately acquired asset as separate property or whether, instead, that spouse intended for that property to become the joint property of the marital estate.” Id. at 142. Evidence of intent may include “(1) whether the disputed property was jointly or separately held; (2) whether the parties shared control over the disputed property; and (3) the degree of reliance upon the disputed property as a joint asset.” Id. at 141.
If the court concludes that a spouse intended the property to become the joint property of the marital estate, that does not necessarily require inclusion of the asset in the property division. The court must further evaluate
“the extent to which a spouse has integrated a separately acquired asset into the joint finances of the marital partnership and also evaluate whether any inequity would result from the award of that asset to that spouse as separate property.”
Id. at 142. For the following reasons, I do not agree that husband demonstrated an intent that his initial contribution become a marital asset. Nor do I see any inequity to wife from returning that asset to husband as his separate property.
Husband’s intent here could hardly be more obvious. The residence was titled in his name only. He used only his separate funds to purchase the lot and make the down payment on the construction loan. He financed the balance of the construction loan secured only by his portfolio. He alone was obligated to repay the loan. When he refinanced the loan using the house as security, only he was obligated on that loan. Although the parties used a joint account for household purposes, he made the mortgage payments out of his separate account. He paid the property taxes only out of earnings from his separate portfolio funds. There is no evidence that *74wife participated in any of those decisions or otherwise exercised any control over the finances relating to the house. If husband’s conduct did not manifest an intent to keep his equity as a separate asset, it is hard to imagine what else he could have done, short of requiring a prenuptial agreement, to manifest such an intent.1
The majority’s analysis of husband’s intent does not address the three factors described in Kunze: title, control, and reliance. Those factors do not support the majority’s conclusion: (1) The property was titled only in husband’s name; (2) wife exercised no control over the financial aspects of the property; and (3) there is no evidence that wife relied on husband’s contribution to the marital residence as a joint asset. Indeed, the only evidence bearing on husband’s intent (other than the inference arising from husband’s marrying wife notwithstanding her refusal to sign a prenuptial agreement) is the fact that husband used his separate funds to finance the marital residence rather than investing them elsewhere. He could have left them in the portfolio account, in which case wife would share in neither the funds nor the appreciation. There are many factors that might have motivated his investment in a home: he and wife needed someplace to live; housing is generally a good investment; there are favorable tax consequences from homeownership; and contributing his separate assets would allow the couple to live in a more desirable house than they could otherwise afford using only their joint assets and income. No doubt there are other reasons as well. Given the presumption that husband is entitled to return of those funds, together with his overt efforts to maintain them as his separate property, the mere fact that the funds were invested in the marital residence does not reasonably demonstrate an intent to share them with wife.
I conclude that husband has demonstrated an intent to retain his initial contribution as separate property. Therefore, if that property is to be included in the property distribution, it must be based on some equitable consideration *75other than commingling. See id. at 135-36 (nonexclusive list of equitable considerations). As no other consideration has been identified here, that conclusion should end the inquiry.
Even if the court concluded that husband had integrated his initial contribution into the common financial affairs of the marital partnership through commingling, it must still evaluate the extent to which the asset has been integrated into the joint marital finances. The majority has not identified any impact, adverse or otherwise, to the marital finances. There is no evidence of “shared financial decisions during the marriage * * * made in reliance [on] that asset without consideration to whether it was separately or jointly acquired.” Id. at 140. Husband’s contribution is readily identifiable and directly traceable to his portfolio account. Except for its use to acquire the marital residence, it does not appear to have been integrated into the joint finances in any significant way.
Finally, the court must evaluate “whether any inequity would result from the award of that asset to that spouse as separate property.” Id. at 142. The majority notes that wife raised her son in the house and regarded the house as a family home. It does not follow that wife must now be compensated by husband as a result of her use of the house and her feelings toward it. The majority notes that wife contributed design and constructions ideas, decorated the house when it was completed, maintained the home, and cared for the yard. As with the Germantown Road property in Kunze, wife’s efforts during the marriage to improve the property may have contributed to its increase in value, but they did not affect husband’s initial contribution. See id. at 145. Similarly, the fact that mortgage payments came from husband’s income has little bearing on his initial contribution.
I disagree with the majority’s statement that the houses in Jenks and Jenks, 294 Or 236, 656 P2d 286 (1982), and Seefeld and Seefeld, 294 Or 345, 657 P2d 201 (1982), “were deemed to be commingled because they were used as family homes[.]” 207 Or App at 68 (emphasis added). The court in Kunze cited those cases as illustrating the application of the equitable consideration that “the more integrated the parties’ finances become during the course of a marriage, *76the less significant is the origin of each asset in fashioning the ‘just and proper’ division of the marital property at dissolution.” Kunze, 337 Or at 140. In Jenks, the husband brought into the marriage a “dilapidated farmhouse * * * that had blackberry vines in the stairways and rats in the attic.” 294 Or at 238 (internal quotation marks omitted). The parties took out a loan in both their names to remodel the residence. They contributed their joint labor and expenditures to convert the house into a comfortable residence. They used the residence as security in the joint purchase of an adjoining 97 acres. The parties’ four children had grown up in the residence. Id. at 242-43. The wife was awarded “residential custody” of the children conditioned on her remaining in the vicinity of the residence. Id. at 239. In Jenks, there was joint control of the property, extensive integration into the joint finances of the parties, and the inequity of requiring the children to move out of their lifelong residence while requiring them to remain in the vicinity of it.
Seefeld is more a child support case than a commingling case. The husband contributed $11,300 from his premarital assets to the purchase of the marital residence, which the parties held jointly. Seefeld, 294 Or at 347 n 1. In awarding the home to the wife, the court observed that, as the custodial parent, the wife had the responsibility of providing a home for the child. It concluded that, given the husband’s income, he could not provide adequate financial support without liquidating his assets. Id. at 351-52. Accordingly, it affirmed the trial court’s award of the equity in the residence to the wife, with one modification: It awarded the husband a judgment lien against the home in the amount of $10,000 because he “should realize some return on his investment in the family home.” Id. at 352.
Under the Kunze paradigm, husband’s initial contribution should be returned to him. The court in Kunze awarded the husband a share in the wife’s initial contribution in the Chaps Court property based on two considerations: “Wife purchased the * * * property jointly with husband in tenancy by the entirety, and * * * she introduced no evidence at trial that showed that she had intended to retain her separately acquired equity in that property as her separate property.” Kunze, 337 Or at 146-47. Conversely, the husband was awarded none of the premarital equity in the *77Germantown Road property even though the property was jointly titled, it had served at one time as the marital residence, income from the property was deposited into a joint account and expenses were paid from the same account, and the husband “provided considerable labor, planning, and management services” and “remodeled, painted, and performed improvements and repairs on the property.” Kunze and Kunze, 181 Or App 606, 618, 47 P3d 489 (2002), aff'd as modified, 337 Or 122, 92 P3d 100 (2004).
In the present case, the circumstances are qualitatively different from those in Jenks, Seefeld, the Chaps Court analysis, and even the Germantown Road analysis. Given the presumption that husband is entitled to the return of his initial contribution, none of the circumstances described by the majority requires him to pay wife $96,000 simply because he invested $192,000 in the marital residence rather than leaving it in his portfolio account.

 The majority infers, because wife refused to sign a prenuptial agreement and husband married her anyway, that husband intended his initial contribution to become the joint property of the marital estate. In light of husband’s request for the prenuptial agreement in the first place and his efforts to maintain the contribution separately during the marriage, the inference, even if reasonable, is dwarfed by evidence to the contrary.